Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 01 July 2022, Applicant amended claims 1-8 and 11-20, and argued against all rejections put forth in the Non-Final Office Action dated 01 April 2022. Based on the amendments to the claims, the rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., U.S. Patent Publication Number 2019/0065240 A1 in view of Buening et al., U.S. Patent Publication Number 2013/0346912 A1, Min et al., U.S. Patent Publication Number 2021/0160355 A1, and Foss et al., U.S. Patent Publication Number US 2016/0259528 A1.

Claim 1:
Kong discloses an electronic device comprising: 
at least one memory configured to store instructions (see Paragraph 0154 – Kong discloses this limitation in that a memory may store instructions.); and 
at least one processor operably coupled with the foldable display and the at least one memory (see Paragraph 0154 – Kong discloses this limitation in that the instructions stored in memory may be executed by a processor.), 
wherein the at least one processor is configured, when executing the instructions, to: 
receive a first input from an edge region in the first region away from an edge in the first region that corresponds to the edge region while displaying the first screen in the first region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that a user gesture such as a flick occurs at the edge of a display where there is an edge menu.), 
in response to receiving the first drag input, display a list partially superimposed on the first screen displayed in the first region, and comprising at least one executable object for indicating some of applications that have been executed in the second sub-region  (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that an edge menu may be in a hidden state at a boundary on the side of a home screen. Upon user input, such as a drag away from the edge, a plurality of icons are displayed including shortcuts for executing single applications and shortcuts for executing a plurality of applications. As indicated in Figure 5B, the menu is superimposed over the background of the display.), the at least one executable object being displayed in order of highest relevance to the first screen (see Paragraph 0078 – Kong discloses this limitation in that priorities of the applications may be assigned to determine how the applications are displayed.) and the applications corresponding to the at least one executable object (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that the edge menu presents a plurality of icons including shortcuts for executing single applications and shortcuts for executing a plurality of applications.), and
in response to receiving an input for selecting a first executable object from among the at least one executable object included in the list, display the first screen and display an execution screen of an application indicated by the selected first executable object (see Paragraph 0082 and Figure 6A – Kong discloses this limitation in that in response to receiving a selection of an shortcut icon for executing a plurality of applications, the device may display multiple-windows, each displaying the respective applications.).  
	Kong fails to expressly disclose:
display a first screen in a first region of the display, the first screen comprising a first sub-region and a second sub-region adjacent to the first sub-region, and
display the first screen in the first sub-region - 74 -DOCKET NO. SAMSO6-19422PATENT and display an execution screen of an application indicated by the selected first executable object in the second sub-region, 
wherein an area of the first sub-region is greater than an area of the second sub-region.
	Buening teaches:
display a first screen in a first region of the display, the first screen comprising a first sub-region and a second sub-region adjacent to the first sub-region (see Figure 3 and Figure 17, elements 225 and 210 – Buening teaches this limitation in that a display may have a first area and a second area, and a first application is displayed within the first area of the display.), and
display the first screen in the first sub-region - 74 -DOCKET NO. SAMSO6-19422PATENT and display an execution screen of an application indicated by the selected first executable object in the second sub-region (see Figure 3 and Figure 17, elements 240 and 245 – Buening teaches this limitation in that a second application may be launched from a list of icons and be displayed in the second area, wherein the first and second applications are displaying simultaneously in the first and second areas of the screen, respectively.), 
wherein an area of the first sub-region is greater than an area of the second sub-region (see Figure 3 – Buening teaches this limitation in that first application (App X) is presented in a larger sub-region on the left of the display than the sub-region on the right, displaying the second application (App H).).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
display a first screen in a first region of the display, the first screen comprising a first sub-region and a second sub-region adjacent to the first sub-region, and
display the first screen in the first sub-region - 74 -DOCKET NO. SAMSO6-19422PATENT and display an execution screen of an application indicated by the selected first executable object in the second sub-region, 
wherein an area of the first sub-region is greater than an area of the second sub-region
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
The combination of Kong and Buening fails to expressly teach:
a foldable display;
display a first screen in a first region of the foldable display, the first screen comprising a first sub-region and a second sub-region adjacent to the first sub-region while the foldable display is in an unfolded state; and
receive a first drag input from an edge region.
	Min teaches:
a foldable display (see Paragraph 0329 – Min teaches this limitation in that the display may be foldable.);
display a first screen in a first region of the foldable display, the first screen comprising a first sub-region and a second sub-region adjacent to the first sub-region while the foldable display is in an unfolded state (see Figure 5E – Min teaches this limitation in that the foldable display may be flat (unfolded), having the effect of two adjacent display regions.); and
receive a first drag input from an edge region (see Paragraph 0127 – Min teaches this limitation in that the input touch for an edge button command may be a flick or a drag touch.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong and Buening, to include:
a foldable display;
display a first screen in a first region of the foldable display, the first screen comprising a first sub-region and a second sub-region adjacent to the first sub-region while the foldable display is in an unfolded state; and
receive a first drag input from an edge region
for the purpose of treating a second display as an extension of a first display (see Paragraph 0329). Further, Kong, Buening, and Min are all concerned with executing and displaying multiple applications simultaneously.  
	The combination of fails to expressly teach:
	the at least one executable object being displayed from top to bottom of the list in order.
	Foss teaches:
the at least one executable object being displayed from top to bottom of the list in order (see Paragraph 0613 and Figure 5E – Foss teaches this limitation in that a pop up menu is displayed with the selectable options listed in decreasing priority from top to bottom of the menu.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong, Buening, and Min to include:
the at least one executable object being displayed from top to bottom of the list in order 
for the purpose of increasing the accessibility to options of more interest (see Paragraph 0046). Further, Kong, Buening, Min, and Foss are all concerned with executing and displaying multiple applications simultaneously.  

Claim 2:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Further, Kong discloses wherein the at least one processor is further configured, when executing the instructions, to: 
receive a second input from the edge region in the first region away from the edge in the first region corresponding to the edge region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that a user gesture such as a flick occurs at the edge of a display where there is an edge menu.), 
in response to receiving the second input, display the list, as partially superimposed on the execution screen displayed in the second sub- region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that an edge menu may be in a hidden state at a boundary on the side of a home screen. Upon user input, such as a drag away from the edge, a plurality of icons are displayed including shortcuts for executing single applications and shortcuts for executing a plurality of applications. As indicated in Figure 5B, the menu is superimposed over the current activity of the display.),
in response to receiving an input for selecting a second executable object from among at least one executable object included in the list excluding the first executable object  (see Paragraph 0082 and Figure 6A – Kong discloses this limitation in that a selection of a shortcut icon for executing a plurality of applications is received.), 
display a second execution screen of another application (see Paragraph 0082 and Figure 6A – Kong discloses this limitation in that in response to receiving a selection of a shortcut icon for executing a plurality of applications, the device may display multiple-windows, each displaying the respective applications.).
	Kong fails to expressly disclose:
display the list, excluding the first executable object,
maintain the display of the first screen in the first sub-region, 
reduce the execution screen displayed in the second sub-region as a first execution screen, and 
display a second execution screen of another application indicated by the second executable object below the reduced execution screen.
	Buening teaches:
display the list, excluding the first executable object (see Paragraph 0062 – Buening teaches this limitation in that if an application is already running, the other regions are available for other applications other than the one already running.),
maintain the display of the first screen in the first sub-region (see Figure 18 – Buening discloses this limitation in that App D remains the same size on the display.), 
reduce the execution screen displayed in the second sub-region as a first execution screen (see Paragraph 0062 – Buening discloses this limitation in that the second region may be split into further smaller potions so allow more than one application to launch.), and 
display a second execution screen of another application indicated by the second executable object below the reduced execution screen (see Figure 18 – Buening discloses this limitation in that the App B and App F share the region that may have previously been merged.). - 74 -DOCKET NO. SAMSO6-19422PATENT and display an execution screen of an application indicated by the selected first executable object in the second sub-region, 
wherein an area of the first sub-region is greater than an area of the second sub-region
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
display the list, excluding the first executable object,
maintain the display of the first screen in the first sub-region, 
reduce the execution screen displayed in the second sub-region as a first execution screen, and 
display a second execution screen of another application indicated by the second executable object below the reduced execution screen
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
The combination of Kong and Buening fails to expressly teach:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region.
Min teaches:
receive a second drag input from an edge region (see Paragraph 0127 – Min teaches this limitation in that the input touch for an edge button command may be a flick or a drag touch.) while displaying the first screen in the first sub- region and the execution screen in the second sub-region (see Figure 5B – Min teaches this limitation in that the drag to activate the edge command occurs while the displayed applications are executing in both regions.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong and Buening, to include:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region 
for the purpose of treating a second display as an extension of a first display (see Paragraph 0329). Further, Kong, Buening, and Min are all concerned with executing and displaying multiple applications simultaneously.  

Claim 3:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Further, Kong discloses wherein the at least one processor is further configured, when executing the instructions, to: 
receive a third input from the edge region in the first region away from the edge in the first region corresponding to the edge region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that a user gesture such as a flick occurs at the edge of a display where there is an edge menu.), 
in response to receiving the third input, display the list, as partially superimposed on the execution screen and the second execution screen displayed in the second sub-region  (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that an edge menu may be in a hidden state at a boundary on the side of a home screen. Upon user input, such as a drag away from the edge, a plurality of icons are displayed including shortcuts for executing single applications and shortcuts for executing a plurality of applications. As indicated in Figure 5B, the menu is superimposed over the current activity of the display.), and 
in response to receiving an input for selecting a third executable object from among at least one executable object included in the list excluding the first executable object  (see Paragraph 0082 and Figure 6A – Kong discloses this limitation in that a selection of a shortcut icon for executing a plurality of applications is received.).
Kong fails to expressly disclose:
display the list, excluding the first executable object,
maintain the display of the first screen in the first sub-region and the display of the first execution screen in the second sub-region, 
switch the second execution screen displayed below the first execution screen to a third execution screen of an application indicated by the third executable object.
	Buening teaches:
display the list, excluding the first executable object (see Paragraph 0062 – Buening teaches this limitation in that if an application is already running, the other regions are available for other applications other than the one already running.),
maintain the display of the first screen in the first sub-region and the display of the first execution screen in the second sub-region (see Figure 19 – Buening discloses this limitation in that App D remains displayed in the first sub-region of the display and that App F remains displayed in the second sub-region of the display. In the example of Figure 19, the second execution screen remains displayed; however, Figure 18 illustrates that either execution screen may be replaced without changing the other.), and 
switch the second execution screen displayed below the first execution screen to a third execution screen of an application indicated by the third executable object (see Figure 19 – Buening discloses this limitation in that a user may launch a new application within one of the subsections. In the example of Figure 19, the first execution screen accepts the new application; however, Figure 18 illustrates that the selection may also be made for the lower second execution screen.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
display the list, excluding the first executable object,
maintain the display of the first screen in the first sub-region and the display of the first execution screen in the second sub-region, 
switch the second execution screen displayed below the first execution screen to a third execution screen of an application indicated by the third executable object.
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
The combination of Kong and Buening fails to expressly teach:
receive a third drag input from the edge while displaying the first screen in the first sub- region, and the first execution screen and a second execution screen in the second sub-region.
Min teaches:
receive a third drag input from the edge (see Paragraph 0127 – Min teaches this limitation in that the input touch for an edge button command may be a flick or a drag touch.) while displaying the first screen in the first sub- region, and the first execution screen and a second execution screen in the second sub-region (see Figure 5B – Min teaches this limitation in that the drag to activate the edge command occurs while the displayed applications are executing in both regions.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong and Buening, to include:
receive a third drag input from the edge while displaying the first screen in the first sub- region, and the first execution screen and a second execution screen in the second sub-region 
for the purpose of treating a second display as an extension of a first display (see Paragraph 0329). Further, Kong, Buening, and Min are all concerned with executing and displaying multiple applications simultaneously.  

Claim 4:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Further, Kong discloses electronic device of claim 1, wherein the at least one processor is further configured, when executing the instructions, to: - 76 -DOCKET NO. SAMSO6-19422PATENT 
receive a second input from the edge region in the first region away from the edge in the first region corresponding to the edge region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that a user gesture such as a flick occurs at the edge of a display where there is an edge menu.), 
in response to receiving the second input, display the list, as partially superimposed on the execution screen displayed in the second sub- region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that an edge menu may be in a hidden state at a boundary on the side of a home screen. Upon user input, such as a drag away from the edge, a plurality of icons are displayed including shortcuts for executing single applications and shortcuts for executing a plurality of applications. As indicated in Figure 5B, the menu is superimposed over the current activity of the display.),and
in response to reception of a second user input for moving a second executable object held by a first user input, among at least one executable object included in the list excluding the first executable object, to the first sub-region (see Paragraph 0082 and Figure 6A – Kong discloses this limitation in that a selection of a shortcut icon for executing a plurality of applications is received.).
	Kong fails to expressly disclose:
display the list, excluding the first executable object,
maintain the display of the execution screen in the second sub-region, and reduce the execution screen displayed in the second sub-region as a first execution screen, and 
switch the first screen displayed in the first sub-region to another execution screen of another application indicated by the second executable object.
	Buening teaches:
display the list, excluding the first executable object (see Paragraph 0062 – Buening teaches this limitation in that if an application is already running, the other regions are available for other applications other than the one already running.),
maintain the display of the execution screen in the second sub-region, and (see Figure 18 – Buening discloses this limitation in that App F remains the same on the display.), and reduce the execution screen displayed in the second sub-region as a first execution screen (see Figure 20 – Buening teaches this limitation in that the first execution screen may be reduced in height.)
switch the first screen displayed in the first sub-region to another execution screen of another application indicated by the second executable object (see Figure 21 – Buening teaches this limitation in that the first sub-region may be reassigned to another executed application.). - 74 -DOCKET NO. SAMSO6-19422PATENT and display an execution screen of an application indicated by the selected first executable object in the second sub-region, 
wherein an area of the first sub-region is greater than an area of the second sub-region
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
display the list, excluding the first executable object,
maintain the display of the execution screen in the second sub-region, and reduce the execution screen displayed in the second sub-region as a first execution screen, and 
switch the first screen displayed in the first sub-region to another execution screen of another application indicated by the second executable object
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
The combination of Kong and Buening fails to expressly teach:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region.
Min teaches:
receive a second drag input from an edge region (see Paragraph 0127 – Min teaches this limitation in that the input touch for an edge button command may be a flick or a drag touch.) while displaying the first screen in the first sub- region and the execution screen in the second sub-region (see Figure 5B – Min teaches this limitation in that the drag to activate the edge command occurs while the displayed applications are executing in both regions.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong and Buening, to include:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region 
for the purpose of treating a second display as an extension of a first display (see Paragraph 0329). Further, Kong, Buening, and Min are all concerned with executing and displaying multiple applications simultaneously.  

Claim 5:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Further, Kong discloses electronic device of claim 1, wherein the at least one processor is further configured, when executing the instructions, to: - 76 -DOCKET NO. SAMSO6-19422PATENT 
receive a second input from the edge region in the first region away from the edge in the first region corresponding to the edge region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that a user gesture such as a flick occurs at the edge of a display where there is an edge menu.), 
in response to receiving the second input, display the list, as partially superimposed on the execution screen displayed in the second sub- region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that an edge menu may be in a hidden state at a boundary on the side of a home screen. Upon user input, such as a drag away from the edge, a plurality of icons are displayed including shortcuts for executing single applications and shortcuts for executing a plurality of applications. As indicated in Figure 5B, the menu is superimposed over the current activity of the display.),and
in response to reception of a second user input for moving a second executable object held by a first user input, among at least one executable object included in the list excluding the first executable object to the second sub-region (see Paragraph 0082 and Figure 6A – Kong discloses this limitation in that a selection of a shortcut icon for executing a plurality of applications is received.).
	Kong fails to expressly disclose:
maintain the display of the first screen in the first sub-region, and 
switch the execution screen displayed in the second sub-region to another execution screen of another application indicated by the second executable object.  
	Buening teaches:
maintain the display of the first screen in the first sub-region (see Figure 19 – Buening discloses this limitation in that App D remains displayed in the first sub-region of the display and that App F remains displayed in the second sub-region of the display. In the example of Figure 19, the second execution screen remains displayed; however, Figure 18 illustrates that either execution screen may be replaced without changing the other.), and
switch the first screen displayed in the first sub-region to another execution screen of another application indicated by the second executable object (see Figure 21 – Buening teaches this limitation in that the first sub-region may be reassigned to another executed application.). - 74 -DOCKET NO. SAMSO6-19422PATENT and display an execution screen of an application indicated by the selected first executable object in the second sub-region, 
wherein an area of the first sub-region is greater than an area of the second sub-region
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
maintain the display of the first screen in the first sub-region, and 
switch the execution screen displayed in the second sub-region to another execution screen of another application indicated by the second executable object.  
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
The combination of Kong and Buening fails to expressly teach:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region.
Min teaches:
receive a second drag input from an edge region (see Paragraph 0127 – Min teaches this limitation in that the input touch for an edge button command may be a flick or a drag touch.) while displaying the first screen in the first sub- region and the execution screen in the second sub-region (see Figure 5B – Min teaches this limitation in that the drag to activate the edge command occurs while the displayed applications are executing in both regions.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong and Buening, to include:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region 
for the purpose of treating a second display as an extension of a first display (see Paragraph 0329). Further, Kong, Buening, and Min are all concerned with executing and displaying multiple applications simultaneously.  

Claim 7:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Kong further discloses wherein the at least one processor is further configured, when executing the instructions, to: 
receive a second input from the edge region in the first region away from the edge in the first region corresponding to the edge region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that a user gesture such as a flick occurs at the edge of a display where there is an edge menu.), 
in response to receiving the second drag input, display the list, excluding the first executable object, as partially superimposed on the execution screen displayed in the second sub- region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that an edge menu may be in a hidden state at a boundary on the side of a home screen. Upon user input, such as a drag away from the edge, a plurality of icons are displayed including shortcuts for executing single applications and shortcuts for executing a plurality of applications. As indicated in Figure 5B, the menu is superimposed over the current activity of the display.), and 
reinserting a second executable object held by a first user input, among at least one executable object included in the list excluding the first executable object (see Figure 4A – Kong discloses this limitation in that an unused application would be listed in recently executed multi-window apps for selection.)
	Kong fails to expressly disclose:
in response to reception of a second user input for reinserting a second executable object held by a first user input 
maintain the display of the first screen in the first sub-region, and 
switch the execution screen displayed in the second sub-region to another execution screen of another application indicated by the second executable object.  
	Buening teaches:
the display of the execution screen in the second sub-region and reinsert the second executable object into the list (see Paragraph 0026 – Buening teaches this limitation in that one application in a sub-region may be reduced or closed.), into the list excluding the first executable object: 
maintain the display of the first screen in the first sub-region (see Figure 19 – Buening teaches this limitation in that the other sub-regions remain the same.), and - 79 -DOCKET NO. SAMSO6-19422PATENT 
the display of the execution screen in the second sub-region and reinsert the second executable object into the list (see Paragraph 0099 – Buening teaches this limitation in that in place of the closed application, the system displays a list of icons representing launchable applications within the area.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
in response to reception of a second user input for reinserting a second executable object held by a first user input 
maintain the display of the first screen in the first sub-region, and 
switch the execution screen displayed in the second sub-region to another execution screen of another application indicated by the second executable object
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
The combination of Kong and Buening fails to expressly teach:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region.
Min teaches:
receive a second drag input from an edge region (see Paragraph 0127 – Min teaches this limitation in that the input touch for an edge button command may be a flick or a drag touch.) while displaying the first screen in the first sub- region and the execution screen in the second sub-region (see Figure 5B – Min teaches this limitation in that the drag to activate the edge command occurs while the displayed applications are executing in both regions.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong and Buening, to include:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region 
for the purpose of treating a second display as an extension of a first display (see Paragraph 0329). Further, Kong, Buening, and Min are all concerned with executing and displaying multiple applications simultaneously.  

Claim 8:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Kong further discloses wherein the at least one processor is further configured, when executing the instructions, to: 
receive an input for displaying a second list comprising at least one other executable object for indicating some of the applications that have been executed in the first sub-region while displaying the first screen in the first sub-region and the execution screen in the second sub-region (see Paragraph and Figures 4A and 4B – Kong discloses this limitation in that a user may select an icon to view an interface including an area for displaying an application selected be executed in a multi-window, available applications to be executed in a multi-window, and an area for displaying recently executed multi-window applications.), wherein the at least one other executable object included in the second list comprises an executable object for indicating an application providing the first screen (see Figure 4A – Kong discloses this limitation in that application 411 represents an application already selected to be executed in the multi-window.).
Kong fails to expressly disclose:
in response to receiving the input for displaying the second list, maintain the display of the execution screen in the second sub-region and switch the first screen displayed in the first sub- region to the second list.	
Buening teaches:
in response to receiving the input for displaying the second list, maintain the display of the execution screen in the second sub-region and switch the first screen displayed in the first sub- region to the second list (see Paragraph 0062 – Buening teaches this limitation in that if an application is already running, the other regions are available for other applications other than the one already running. Also see Figure 19 – Buening teaches this limitation in that the first execution window in the second image is switched to a menu of available applications that are not already running.).- 74 -DOCKET NO. SAMSO6-19422PATENT and display an execution screen of an application indicated by the selected first executable object in the second sub-region, wherein an area of the first sub-region is greater than an area of the second sub-region
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
in response to receiving the input for displaying the second list, maintain the display of the execution screen in the second sub-region and switch the first screen displayed in the first sub- region to the second list
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
The combination of Kong and Buening fails to expressly teach:
in response to reception of a second user input for moving a second executable object held by a first user input, among at least one other executable object included in the second list, to the second sub-region: 
display the second list excluding the second executable object in the first sub- region, and - 80 -DOCKET NO. SAMSO6-19422PATENT 
display an execution screen of an application indicated by the second executable object in the second sub-region.
Min teaches:
in response to reception of a second user input for moving a second executable object held by a first user input, among at least one other executable object included in the second list, to the second sub-region (see Paragraph 0127 – Min teaches this limitation in that the input touch for an edge button command may be a flick or a drag touch.) Also see Figure 5B – Min teaches this limitation in that the drag to activate the edge command occurs while the displayed applications are executing in both regions.): 
display the second list excluding the second executable object in the first sub- region (see Figure 5B – Min teaches this limitation in that in response, a menu of selections is displayed at the right region of the display.), and - 80 -DOCKET NO. SAMSO6-19422PATENT 
display an execution screen of an application indicated by the second executable object in the second sub-region (see Figure 5B – Min teaches this limitation in that in response, an application is executed in the left region of the display.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong and Buening, to include:
in response to reception of a second user input for moving a second executable object held by a first user input, among at least one other executable object included in the second list, to the second sub-region: 
display the second list excluding the second executable object in the first sub- region, and - 80 -DOCKET NO. SAMSO6-19422PATENT 
display an execution screen of an application indicated by the second executable object in the second sub-region 
for the purpose of treating a second display as an extension of a first display (see Paragraph 0329). Further, Kong, Buening, and Min are all concerned with executing and displaying multiple applications simultaneously.  

Claim 9:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 8.
Kong fails to expressly disclose:
wherein the execution screen of the application indicated by the second executable object is displayed in the second sub-region together with the execution screen displayed in the second sub-region before receiving the first user input and the second user input.
Buening teaches:
wherein the execution screen of the application indicated by the second executable object is displayed in the second sub-region together with the execution screen displayed in the second sub-region before receiving the first user input and the second user input (see Figure 18 – Buening teaches this limitation in that the indicated screen is first displayed as a subarea before the selection process takes place via the user input. In this Figure, the example is that all subareas lack applications, but Figures 19-21 clarify that one subarea at a time may be displayed before the corresponding application is executed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
wherein the execution screen of the application indicated by the second executable object is displayed in the second sub-region together with the execution screen displayed in the second sub-region before receiving the first user input and the second user input
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  

Claim 10:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 8.
Kong fails to expressly disclose:
wherein the execution screen of the application indicated by the second executable object is switched from the execution screen displayed in the second sub-region or is displayed below the execution screen before receiving the first user input and the second user input.
Buening teaches:
wherein the execution screen of the application indicated by the second executable object is switched from the execution screen displayed in the second sub-region or is displayed below the execution screen before receiving the first user input and the second user input (see Paragraph 0082Figure 19 – Buening teaches this limitation in that the indicated screen is first displayed as a subarea before the selection process takes place via the user input. This may occur when an active application is closed, and the display switches to display the selections for user input.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
wherein the execution screen of the application indicated by the second executable object is switched from the execution screen displayed in the second sub-region or is displayed below the execution screen before receiving the first user input and the second user input
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  


Claim 12:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Further, Kong discloses wherein the at least one processor is configured, when executing the instructions, to: 
identify some of applications that have been executed in the second sub-region in response to receiving the first drag input, based on execution heuristics comprising an operation history of the second sub-region (see Paragraph 0077 and Figures 4A-4B – Kong discloses this limitation in that applications are identified and displayed which are determined to be recently executed as multi-window applications.), and 
based on identifying the some of the applications, display the list comprising the at least one executable object for indicating some of the applications (see Paragraph 0077 and Figures 4A and 4B – Kong discloses this limitation in that the applications displayed in the recently executed region are selectable to add to the multi-window display.).  

Claim 13:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Further, Kong discloses wherein the at least one processor is configured, when executing the instructions, to: 
identify at least one application that is interoperable with an application provided in the first screen and has been executed in the second sub-region in response to receiving the first drag input (see Paragraph 0079 and Figures 4A-4B – Kong discloses this limitation in that applications which are configurable to be displayed in the multi-window display together are identified and associated with a shortcut icon as well as other presentation information.), and 
based on identifying the at least one application that is interoperable with the application provided in the first screen, display the list comprising the at least one executable object for - 82 -DOCKET NO. SAMSO6-19422PATENT indicating the at least one application that is interoperable with the application provided in the first screen (see Paragraph 0077 and Figures 4A-4B – Kong discloses this limitation in that applications which are configurable to be displayed in the multi-window display are presented to the user in section 430 of the display.).  

Claims 15-19:
	Claims 15-19 recite the method claims corresponding to method performed by the device of claims 1-5. As indicated in the above rejections, the combination of Kong, Buening, Min, and Foss teaches every limitation of claims 1-5. Further, the device taught in Kong performs a method (see Paragraph 0002). Thus, the combination of Kong, Buening, Min, and Foss teaches every limitation of claims 15-19.

Claims 6, 11 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kong, Buening, Min, and Foss in view of Kim et al., U.S. Patent Publication Number 2014/0164991 A1.

Claim 6:
	As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Further, Kong teaches wherein the at least one processor is further configured, when executing the instructions, to: 
receive a second input from the edge region in the first region away from the edge in the first region corresponding to the edge region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that a user gesture such as a flick occurs at the edge of a display where there is an edge menu.), 
in response to receiving the second drag input, display the list, as partially superimposed on the execution screen displayed in the second sub- region (see Paragraph 0080 and Figure 5A – Kong discloses this limitation in that an edge menu may be in a hidden state at a boundary on the side of a home screen. Upon user input, such as a drag away from the edge, a plurality of icons are displayed including shortcuts for executing single applications and shortcuts for executing a plurality of applications. As indicated in Figure 5B, the menu is superimposed over the current activity of the display.).
Kong fails to expressly disclose:
display the list, excluding the first executable object.
	Buening teaches:
display the list, excluding the first executable object (see Paragraph 0062 – Buening teaches this limitation in that if an application is already running, the other regions are available for other applications other than the one already running.).- 74 -DOCKET NO. SAMSO6-19422PATENT and display an execution screen of an application indicated by the selected first executable object in the second sub-region, 
wherein an area of the first sub-region is greater than an area of the second sub-region
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, disclosed in Kong, to include:
display the list, excluding the first executable object
for the purpose of allowing the user to maintain visual feedback from more than one application without having to switch between views (see Paragraph 0011). Further, both Kong and Buening are concerned with executing and displaying multiple applications simultaneously.  
The combination of Kong and Buening fails to expressly teach:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region.
Min teaches:
receive a first drag input from an edge region (see Paragraph 0127 – Min teaches this limitation in that the input touch for an edge button command may be a flick or a drag touch.) while displaying the first screen in the first sub- region and the execution screen in the second sub-region (see Figure 5B – Min teaches this limitation in that the drag to activate the edge command occurs while the displayed applications are executing in both regions.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong and Buening, to include:
receive a second drag input from the edge region while displaying the first screen in the first sub- region and the execution screen in the second sub-region 
for the purpose of treating a second display as an extension of a first display (see Paragraph 0329). Further, Kong, Buening, and Min are all concerned with executing and displaying multiple applications simultaneously.  
	The combination of Kong, Buening, Min, and Foss fails to expressly teach:
in response to reception of a second user input for moving a second executable object held by a first user input, among at least one executable object included in the list excluding the first executable object, to a specified region comprising a boundary between the first sub-region and the second sub-region, display another execution screen of another application indicated to by the second executable object as partially superimposed on the first screen displayed in the first sub- region and the execution screen displayed in the second sub-region.  
	Kim teaches:
in response to reception of a second user input for moving a second executable object held by a first user input, among at least one executable object included in the list excluding the first executable object, to a specified region comprising a boundary between the first sub-region and the second sub-region (see Paragraph 0325 and Figure 44M – Kim teaches this limitation in that the user has dragged icon E to the boundary between two applications, A and B.), display another execution screen of another application indicated to by the second executable object (see Paragraph 0325 and Figure 44N – Kim teaches this limitation in that a window for Application E is displayed in lieu of A and B.) as partially superimposed on the first screen displayed in the first sub- region and the execution screen displayed in the second sub-region (see Paragraph 0141 – Kim teaches this limitation in that in a freestyle mode, the display device would control the windows to be overlapped rather than all split-mode.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong, Buening, and Min, to include:
in response to reception of a second user input for moving a second executable object held by a first user input, among at least one executable object included in the list excluding the first executable object, to a specified region comprising a boundary between the first sub-region and the second sub-region, display another execution screen of another application indicated to by the second executable object as partially superimposed on the first screen displayed in the first sub- region and the execution screen displayed in the second sub-region
for the purpose of aiding a user in manipulating multiple windows on a smaller device in a manner which is familiar based on interaction with a larger device (see Paragraph 0004). Further, Kong and Kim are both concerned with executing and displaying multiple applications simultaneously.  

Claim 11:
	As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. The combination fails to expressly teach:
receive a second drag input to the list while displaying the list as partially superimposed on the first screen in response to receiving the first drag input, and - 81 -DOCKET NO. SAMSO6-19422PATENT 
in response to receiving the second drag input, exclude at least some of the at least one executable object from the list and insert at least one other executable object for indicating others of applications that have been executed in the second sub-region into the list.  
Kim teaches:
receive a second drag input to the list while displaying the list as partially superimposed on the first screen in response to receiving the first drag input (see Paragraph 0205 and Figures 15A-B and 16A-B – Kim teaches this limitation in that the user may input an upward drag gesture at the menu 1010 which displays selectable icons, partially displayed over the underlying applications.), and - 81 -DOCKET NO. SAMSO6-19422PATENT 
in response to receiving the second drag input, exclude at least some of the at least one executable object from the list and insert at least one other executable object for indicating others of applications that have been executed in the second sub-region into the list (see Paragraph 0205 and Figures 15A-B and 16A-B – Kim teaches this limitation in that the user may input an upward drag gesture in order to exclude certain launcher icons (A-D) and show others that were previously not shown (I-J).).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong, Buening, Min, and Foss, to include:
receive a second drag input to the list while displaying the list as partially superimposed on the first screen in response to receiving the first drag input, and - 81 -DOCKET NO. SAMSO6-19422PATENT 
in response to receiving the second drag input, exclude at least some of the at least one executable object from the list and insert at least one other executable object for indicating others of applications that have been executed in the second sub-region into the list.  
for the purpose of aiding a user in manipulating multiple windows on a smaller device in a manner which is familiar based on interaction with a larger device (see Paragraph 0004). Further, Kong and Kim are both concerned with executing and displaying multiple applications simultaneously.  

Claim 14:
As indicated in the above rejection, the combination of Kong, Buening, Min, and Foss teaches every limitation of claim 1. Further, Kong discloses wherein the at least one processor is configured, when executing the instructions, 
to identify whether or not the first screen is displayable in the first sub-region in response to the reception of the input for selecting the first executable object from among the at least one executable object included in the list (see Paragraph 0147 – Kong discloses this limitation in that when the device receives input on a first icon, the device determines whether the first application and the second application included in the pair of applications are executable in the device state (e.g., locked).), 
based on identifying that the first screen is displayable in the first sub-region, display the first screen in the first sub-region and display the execution screen of the application in the second sub-region (see Paragraph 0147 – Kong discloses this limitation in that when the first and second applications are executable in the state, the device executes the applications in the first and second sub-regions of the display.), and 
based on identifying that the first screen is not displayable in the first sub-region, display the execution screen of the application in the first region (see Paragraph 0148 – Kong discloses this limitation in that when one of the applications is not executable, the device identifies and changes the layout to render the executable application in the first or highest-priority subregion.).
The combination of Kong, Buening, Min, and Foss fails to expressly teach:
display the execution screen of the application as partially superimposed on the first screen.
Kim teaches:
display the execution screen of the application as partially superimposed on the first screen (see Paragraph 0141 – Kim teaches this limitation in that in a freestyle mode, the display device would control the windows to be overlapped rather than all split-mode.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the device, taught in Kong, Buening, Min, and Foss, to include:
display the execution screen of the application as partially superimposed on the first screen
for the purpose of aiding a user in manipulating multiple windows on a smaller device in a manner which is familiar based on interaction with a larger device (see Paragraph 0004). Further, Kong and Kim are both concerned with executing and displaying multiple applications simultaneously.  

Claim 20:
	Claim 20 recites the method claim corresponding to method performed by the device of claim 6. As indicated in the above rejections, the combination of Kong, Buening, Min, Foss and Kim teaches every limitation of claim 6. Further, the device taught in Kong performs a method (see Paragraph 0002). Thus, the combination of Kong, Buening, Min, Foss and Kim teaches every limitation of claim 20.

Response to Arguments
	Applicant’s arguments dated 01 July 2022 regarding the rejection of independent claims 1 and 15, and the corresponding dependent claims, have been considered but are moot in light of the updated rejection above, specifically newly cited reference Foss et al., U.S. Patent Publication Number US 2016/0259528 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/
Examiner, Art Unit 2143     

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143